Citation Nr: 0527747	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  00-03 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
status post bunionectomy and osteotomy, hallux valgus, right 
great toe.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1984 
to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for status post 
bunionectomy and osteotomy, hallux valgus, right great toe, 
assigning a noncompensable rating, effective September 11, 
1992.  The veteran filed a timely notice of disagreement with 
this action, but was not issued a statement of the case.  In 
August 1998, the veteran submitted a statement requesting an 
increased rating for her service-connected right toe; 
thereafter, in September 1998, the RO granted an increased 
rating of 10 percent for status post bunionectomy and 
osteotomy, hallux valgus, right great toe, based on clear and 
unmistakable error, effective September 11, 1992.  As such, 
this is an initial rating case under Fenderson v. West, 12 
Vet. App. 119 (1999); and the issue is correct as reflected 
on the cover page.

On a January 2000 statement, which the RO accepted in lieu of 
a VA-Form 9 substantive appeal, the veteran requested a Board 
videoconference hearing.  However, the veteran subsequently 
testified at a March 2000 RO hearing and withdrew the request 
for a Board hearing.

In a previous April 2003 Board decision, the Board denied the 
veteran's claim for an initial evaluation higher than 10 
percent for status post bunionectomy and osteotomy, hallux 
valgus, right great toe.  However, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims.  Thereafter, pursuant to a June 2004 joint 
motion to remand, the Court vacated the April 2003 Board 
decision and remanded the appeal to the Board for 
readjudication, taking into consideration matters raised in 
the joint motion.  The veteran subsequently submitted 
additional evidence and requested Agency of Original 
jurisdiction review; so, in December 2004, the Board remanded 
this case to the RO.  The RO has conducted the necessary 
development.  Thus, this case is now properly before the 
Board.


FINDINGS OF FACT

1.  The veteran's right great toe disability is manifested by 
subjective complaints of painful motion of the right great 
toe and functional impairment due to pain, causing occasional 
incapacitating exacerbations, and objective findings of 
limitation of motion of the 1st metatarsophalangeal joint and 
arthritis in multiple pedal joints, including the 1st 
metatarsophalangeal joint.

2.  The veteran has a 1 -3/4 inch keloid scar over the dorsum 
of the right big toe, which is manifested by objective 
findings of tenderness and painfulness.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for 
status post bunionectomy and osteotomy, hallux valgus, right 
great toe have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.3, 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5276, 
5278, 5279, 5280, 5282, 5283, 5284 (2005).

2. With application of reasonable doubt, the criteria for a 
separate 10 percent evaluation for a scar of the dorsum of 
the right great toe has been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (2001 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
November 1992 and September 1998 rating decisions, December 
1999 statement of the case (SOC), and August 2000, December 
2000, and April 2005 supplemental statements of the case 
(SSOC's) that discussed the pertinent evidence, and the laws 
and regulations related to an increased rating claim for 
status post bunionectomy and osteotomy, hallux valgus, right 
great toe.  These documents essentially notified the veteran 
of the evidence needed to prevail on her claim.

In addition, a November 2002 letter notified the veteran of 
the evidence needed to substantiate her claim, and offered to 
assist her in obtaining any relevant evidence, and requested 
that she submit any evidence in her possession.  This letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that the November 2002 VA letter notified the 
veteran that she had 30 days from the date of the letter to 
respond.  The veteran was further advised that if she did not 
respond by the end of the 30-day period, her appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The 
Veterans Benefits Act of 2003, 38 U.S.C.A. § 5103(b), 
however, amended section 5103(b) to provide that the one-year 
limitation in that section should not be construed to 
prohibit VA from making a decision on the claim before the 
expiration of the one-year period.  This section of the 
Veterans Benefits Act of 2003 also provides that nothing in 
the section should be construed to require re-notification or 
additional notification to the claimant.  This amendment is 
effective as if enacted on November 9, 2000.  Consequently, 
there is no defect with the VCAA notice given to the veteran 
in this case.

In light of the foregoing, the Board finds that the rating 
decisions, SOC, SSOC's, and notice letter dated in November 
2002 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording her an opportunity to submit all pertinent 
evidence pertaining to her claims that she might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In November 1992, the RO granted service 
connection for status post bunionectomy and osteotomy, hallux 
valgus, right great toe with a noncompensable rating; and in 
a September 1998 rating decision, the RO granted an increased 
rating of 10 percent.  In November 2000, the VCAA became 
effective.  In November 2002, the veteran was provided with 
notice regarding what information and evidence was needed to 
substantiate her claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in November 2002 was not given prior 
to the first AOJ adjudication of the claim, the subsequent VA 
letter corrected any procedural errors.  The notice was 
provided prior to the second transfer and certification of 
the veteran's case to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from March 1993 to 
September 2004.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in October 1992, 
October 1999, November 1999, March 2005, and April 2005, and 
the examiners rendered considered medical opinions regarding 
the pertinent issues in this matter.  The Board notes that 
the veteran's representative argued that the March 2005 
examination was inadequate as it did not address duplicative 
and overlapping symptomatology.  However, the Board observes 
that the examiner provided an addendum in April 2005, which 
directly addressed duplicative and overlapping symptomatology 
of the veteran's claimed disability.  Thus, the Board finds 
that a remand for another examination is not necessary.

Upon a review of the claims folder, the Board finds that the 
veteran and her representative were notified of the evidence 
and information necessary to substantiate her increased 
rating claim; were notified of the respective 
responsibilities of VA and herself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence she had to VA.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for status post 
bunionectomy and osteotomy, hallux valgus, right great toe in 
November 1992, assigning a noncompensable rating with an 
effective date of September 11, 1992.  The veteran filed a 
timely notice of disagreement with this decision; but the RO 
did not issue her a statement of the case.  In August 1998, 
the veteran submitted a statement requesting an increased 
rating for her service-connected right toe disability.  
Subsequently, in September 1998, the RO granted an increased 
rating of 10 percent, based on clear and unmistakable error, 
with an effective date of September 11, 1992.  The veteran 
appeals this action.

The veteran submitted a November 1998 statement that she 
experiences continuous pain in her foot, at the top, bottom, 
and in the adjoining toes, directly related to her injury and 
surgery.  She stated that her current line of employment 
requires that she stand or walk for up to eight hours per 
day, and more than 40 hours per week.  She noted that the 
only therapy she receives from VA is Motrin, and she ices her 
foot at night.  She indicated that VA offered her special 
footwear but she cannot work with the footwear, as her job 
description requires her to be 100 percent physically fit to 
perform her duties as a correctional officer, with no 
crutches, casts, or slings, etc.  She also noted that she has 
to be able to protect and defend herself, as well as others, 
at all times while in the correctional facility and that she 
may have to consider another profession.  She indicated that 
going to VA podiatry and orthopedic clinics conflicts with 
her job and that she will be forced to make some very tough 
sacrifices soon, because her foot is in a lot of pain, and 
she will have to seek medical care more often.  She stated 
that her foot has never been the same since July 1992 and it 
is more disabling than 10 percent.  She also indicated that 
she has completely given up all leisure activities, such as 
playing basketball and jogging and that she just cannot do 
things anymore without excruciating pain that sometimes lasts 
for two days without stopping.    

In March 2000, the veteran testified at an RO hearing that 
her job as a state corrections officer requires her to stand 
and walk, and run in the event of an emergency and that she 
works from 8 to 10 hours per day.  She noted that at work 
there is a 200-foot gun tower with about six flights of 
stairs, which she has to go up and down twice a day.  She 
also noted that the compound is 40,000 square feet, which she 
has to cross when responding to an emergency.  She stated 
that she has to ice her foot to reduce the swelling and 
constantly takes over-the-counter medication to reduce the 
pain.  She noted that she basically is inactive as far as 
physical activity, because she cannot take it; and any 
attempt to try to run, play basketball, or work out causes 
her foot to swell and throb for a couple of days.  She noted 
that she has had to take a day off from work sometimes 
because the foot pain is so great.  She related that a VA 
doctor explained to her that there might be a problem with 
the hardware that was inserted in her foot during surgery and 
that her line of work might be contributing to the source of 
the pain.  She also noted that surgery was suggested but that 
the last surgery required her to be 30 plus days 
convalescent, which would be financially impossible at this 
time.  She stated that on cloudy days or when there is 
inclement weather she has constant throbbing and her shoes 
fit tighter.  She noted that she wears special shoes issued 
to her by VA and a special insert to wear with her work and 
street shoes and that her superiors at work are aware of her 
impairment and give her time off to visit doctors.  She also 
noted that there have been times when her disability has 
affected her job performance, such as being unable to respond 
to things, and causing her to lose roughly 60 to 80 hours 
from work and that she is considering a career change because 
she cannot do her job with a disability that is progressively 
getting worse.  She indicated that her disability has 
affected her quality of life by limiting her exercise 
capability, and other strenuous activities, such as mopping 
or other stressful cleaning and that she had to switch to an 
automatic transmission because driving a stick shift was too 
stressful.  She rated her daily pain as an 8 or 9 out of 10, 
with some days at a 10, most severe in the evening.  

In sum, the veteran contends that the level of disability 
related to her status post bunionectomy and osteotomy, hallux 
valgus, right great toe is higher than warranted by a 10 
percent rating, thus entitling her to an increased disability 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The RO evaluated the veteran's service-connected disability 
under Diagnostic Code (DC) 5280 for hallux valgus, 
unilateral.  38 C.F.R. § 4.71a.  The Board will consider 
whether the veteran can receive a higher rating under this 
diagnostic code, as well as any other potentially applicable 
diagnostic codes.

Severe hallux valgus warrants a 10 percent evaluation under 
DC 5280, if equivalent to amputation of the great toe or if 
operated upon with resection of the metatarsal head. 38 
C.F.R. § 4.71a, DC 5280.

Under DC 5284, moderate residuals of foot injuries warrant a 
10 percent evaluation. Moderately severe residuals warrant a 
20 percent rating; severe residuals of foot injuries warrant 
a 30 percent evaluation; and residuals so severe as to result 
in actual loss of use of the foot warrant a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5284.

Malunion or nonunion of tarsal or metatarsal bones are rated 
under DC 5283.  Moderate malunion or nonunion warrants a 10 
percent rating; moderately severe malunion or nonunion 
warrants a 20 percent rating; and severe malunion or nonunion 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5283.

Flatfoot acquired is addressed by DC 5276.  Mild flatfoot, 
with symptoms relieved by built-up shoe or arch support 
warrants a 0 percent rating.  Moderate flatfoot, with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achillis, pain on manipulation and use of the feet, 
bilateral or unilateral warrants a 10 percent rating.  
Unilaterally severe flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities warrants a 20 percent rating; 
bilaterally severe flatfoot warrants a 30 percent rating.  
Unilaterally pronounced flatfoot with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances 
warrants a 30 percent rating; and bilaterally pronounced 
flatfoot warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
5276.

The words "severe" and "moderate" are not defined in the 
VA Schedule for Rating Disabilities.  Rather it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc. 

Metatarsalgia, anterior (Morton's disease) is rated under DC 
5279 and receives a 10 percent rating for unilateral or 
bilateral.  38 C.F.R. § 4.71a, DC 5279.

Claw foot (pes cavus), acquired is rated under DC 5278.  
Slight receives a noncompensable rating.  Great toe 
dorsiflexed, with some limitation of dorsiflexion at ankle, 
and definite tenderness under metatarsal heads, bilateral and 
unilateral warrants a 10 percent rating.  All toes 
unilaterally tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads warrants 
a 20 percent rating, or a 30 percent rating if this occurs 
bilaterally.  A 30 percent is also warranted for unilateral 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, and marked 
varus deformity, or a 50 percent rating if this occurs 
bilaterally.  38 C.F.R. § 4.71a, DC 5278.

Hammertoe is addressed by DC 5282.  Single toes warrant a 0 
percent rating.  All toes, unilateral without clawfoot 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, 5282.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, DC 5003.

During the pendency of this appeal, effective August 30, 
2002, the laws and regulations governing the evaluation of 
rating skin disabilities, which include scars, were amended.  
See 67 Fed. Reg. 49,590 (July 31, 2002).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court of Appeals for 
Veterans Claims has stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby. Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805. Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  The 10 percent evaluation was 
to be assigned when the requirements were met even though the 
location may have been on the tip of a finger or toe, and the 
evaluation was not to exceed the amputation value for the 
limited involvement. 38 C.F.R. § 4.118, Diagnostic Code 7804, 
Note (2001).  Under Diagnostic Code 7805, other types of 
scars were to be rated based on limitation of function of the 
part affected. 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805. 
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters). 38 C.F.R. § 
4.118, Diagnostic Code 7801 (2005).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2) (2005).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 
7802 (2005).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2005).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803 (2005).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1), (2) (2005).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
A superficial scar is one not associated with underlying soft 
tissue damage. A 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See 38 
C.F.R. § 4.68 of this part on the amputation rule.) 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note (1), (2) (2005).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The service medical records show March 1992 findings of a 
tender bunion on the right foot and hallucis valgus grossly 
at 15 degrees angulation.  An April 1992 medical record shows 
the veteran was casted for arch supports.  In July 1992, the 
veteran underwent a hallux abductor valgus bunion correction 
procedure on the right and was instructed to avoid 
weightbearing on the right.  An August 1992 hospital record 
shows complaints of right foot pain while walking or applying 
pressure on the forefoot, and increased edema and pain from 
wearing hard shoes.  The incision site was found to be well-
healed without erythema or discoloration noted, and range of 
motion was full.  The assessment was stable.  The discharge 
examination report notes status post bunionectomy, right 
foot.

An October 1992 VA examination report shows status post 
bunionectomy, right big toe, with some residual pain.  The 
examiner found a 1-3/4 inch-long keloid scar over the dorsum 
of right big toe, metatarsal area, and free motion of the 
right foot.  The diagnosis was status post bunionectomy, 
right foot, with residual scar.  The x-ray examination report 
shows an old fracture of the distal portion of the right 
first metatarsal fixed with screws, status post bunionectomy, 
and subluxation of the right first metatarsophalangeal joint.  

A March 1993 VA podiatry record shows status post 
bunionectomy, right, and complaints of pain and stiffness 
with movement.  The examiner found limited plantar flexion 
and normal dorsiflexion of the 1st metatarsophalangeal joint 
on the right, with no maceration, edema, erythema, or pain on 
palpation.  Forward flexion to the right foot was everted, 
and there was a hypertrophic scar on the right dorsal linear 
of the 1st metatarsophalangeal joint.  The examiner 
recommended aggressive passive range of motion exercises of 
the 1st metatarsophalangeal joint and ice, if needed.

An October July 1994 VA x-ray examination report shows 
surgically reduced hidden fracture of the neck of the first 
right metatarsal.

On a November 1995 VA examination report, the veteran stated 
that after discharge she worked for a while at the Post 
Office, but then stopped because of her foot problem.  She 
indicated that she currently works as a Correction Officer.  

A March 1996 VA x-ray examination report shows an old healed 
osteotomy of the medial aspect of the head and neck of the 
first metatarsal, for surgical treatment of a hallux valgus 
deformity.

An August 1997 VA orthopedic record shows complaints of pain 
around the right 1st metatarsophalangeal joint, worse with 
running and lots of walking, especially in work shoes.  
Casual walking was not uncomfortable.  Physical examination 
revealed a nontender dorsal scar, mild 1st 
metatarsophalangeal joint hypermobility, and plantar 
tenderness under the 1st metatarsophalangeal joint. 

A September 1997 VA orthopedic progress note shows 1992 
fracture of the right 1st metatarsal, which healed in 
malalignment, and a subsequent osteotomy.  The veteran 
presently complained of intermittent right great toe pain.  
The examination revealed a well-healed surgical scar with a 
palpable spur at the proximal aspect, and a well-aligned 
great toe.  X-ray examination revealed a small spur on the 
1st metatarsal.  The assessment was tendonitis of the right 
extensor hallucis longus, secondary to spur on 1st 
metatarsal.  The veteran was instructed not to wear high 
heels. 

In April 1998, a VA outpatient treatment report shows 
complaints of right foot pain.  March 1996 x-rays were noted 
to show old healed osteotomy of medial aspect of the head and 
neck of the 1st metatarsal for surgical treatment of hallux 
valgus deformity.  

A June 1998 VA x-ray examination report shows bilateral pes 
planus, bilateral hallux valgus, status post bunionectomy on 
the right side, and old healed osteotomy of the distal 
portion of the right first metatarsal fixed with two pieces 
of screws.  No current fracture or dislocation was seen.

A July 1998 VA podiatry record shows complaints of painful 
plantar flexor from injury to right hallux.  The assessment 
was hyper plantar flexor injury, right hallux.

A December 1998 VA x-ray examination report shows two 
threaded metallic screws transfixing the distal first 
metatarsal.  There was no evidence of fracture, dislocation, 
or destructive or sclerotic bony lesions.  Joint spaces were 
well-preserved.  The soft tissue structures were visualized 
as unremarkable.  The impression was old healed osteotomy of 
the medial aspect of the right first metatarsal, for surgical 
correction of a hallus valgus deformity.

In May 1999, a VA orthopedic consult shows complaints of pain 
in right foot/ankle after inversion injury to right ankle 
approximately two weeks ago.  Another May 1999 VA x-ray 
examination report shows no indication of acute fracture or 
dislocation; there was a mild hallux valgus deformity.  The 
impression was mild advanced hallux valgus.

An October 1999 VA neurological examination report shows 
complaints of numbness and paresthesias of the foot on the 
surface of the great toe since in-service surgery in the 
right great toe.  Physical examination revealed diminished 
appreciation of sensation of the great toe, corresponding to 
the digital nerve on the great toe.  Gait was normal although 
the veteran circumducted the right leg to a slight degree.  
The impression was digital neuritis, right great toe, with 
residual paresthesia and numbness.

An October 1999 VA x-ray examination report shows osteotomy 
involving the distal end of the first metatarsal of the right 
foot.  Two small screws were embedded in the distal end of 
the first metatarsal.  The impression was status post 
osteotomy involving the distal end of the first metatarsal of 
the right foot with no interval change from the previous May 
1999 examination.  

A November 1999 VA examination report shows complaints of 
throbbing at the end of the day in the area of previous foot 
surgery in 1992, when she underwent a bunionectomy osteotomy 
on the right foot with internal fixation.  The veteran stated 
that currently she works as a corrections officer and works 8 
to 10-hour days with leather boots, and at the end of the day 
has significant throbbing pain in the area of the right 
bunion, which she applies ice to for relief and also takes 
Motrin and Tylenol.  She does not wear any corrective shoes, 
brace, or cane, etc.  Physical examination showed that 
dorsalis pedis and posterior tibial pulses were 2/4 and 
equal; muscle strength was +5/5 and equal; and deep tendon 
reflexes were +2/4 and equal.  The veteran was able to toe 
raise and heel gait with no antalgic gait noted on 
observation, and had a normal gait pattern.  The first 
through fifth digits had normal alignment and there was a 
healed surgical scar over the right first metatarsal 
phalangeal joint.  The veteran had approximately 80 degrees 
of dorsiflexion passive and active, and approximately 60 
degrees in both feet.  Plantar flexion was approximately 35-
45 degrees.  Palpation of surgical scar at surgical neck, 
right first metatarsal indicated that the veteran had some 
pain over the probable internal fixation screws.  She was 
able to stand, squat, supinate, pronate, toe raise, and heel 
raise without difficulty.  There were no other significant 
deformities, with exception of a mild hammertoe deformity of 
the right fifth digit, which was asymptomatic.  The alignment 
and positioning of the Achilles tendon was essentially 
unremarkable.  There was no valgus or varus deformity of the 
right foot.  X-rays were reviewed and retained fixation 
screws, probably 2.0 cortical bone screws, were noted in the 
first metatarsal surgical neck area.  Surgical change was 
consistent with previous bunionectomy osteotomy with good 
joint space appreciated.  There was some dorsal migration of 
one of the screws, which was palpated on clinical 
examination, as well.  Otherwise the x-rays were negative for 
fracture, tumor, or infection.  The diagnosis was internal 
fixation hardware, with irritation to right first metatarsal 
surgical neck.  The examiner advised the veteran to schedule 
hardware removal in the right first metatarsal phalangeal 
joint.  

In April 2000, a VA orthopedic outpatient clinical note shows 
complaints of pain and swelling of the right forefoot after 
strenuous exercise.  The veteran stated that she works as a 
correction officer and that cloudy weather seems to bother 
her.  She noted that she is not bothered on her days off 
usually and takes Motrin and Aleve.  The examination revealed 
no apparent swelling.  There seemed to be slightly less 
plantar and dorsiflexion of lesser toes of the right foot 
than the left.  The veteran had tenderness in the web space 
between the 2nd and 3rd toes, and compression of the forefoot 
produced pain in the medial lateral area.  Axial compression 
between the 2-3 metatarsal heads produced pain.  The 
impression was possible Morton's toe (neuroma) of the 2-3 
interspaces.  The veteran used an insert; and the examiner 
ordered a metatarsal pad to be placed behind or proximal to 
the metatarsal head.

A June 2000 VA neurology note shows complaints of pain when 
the surgery scar is touched.

A July 2000 VA medical record shows the scar on the right 1st 
metatarsal area had no focal areas of weakness.  There was 
atrophy along the right abductor hallucis contributing 
slightly to pes cavus of the right foot.  There also was 
functional active range of motion.  Sensory examination was 
normal to light touch and pin prick all throughout, except 
there was decreased sensory in the right distal medial 
plantar area.  The examiner noted that the veteran had a non-
antalgic and non-ataxic gait.

A September 2000 VA podiatry clinical note shows the 
veteran's electromyograph was consistent with old injury 
pattern.  The veteran had complaints of the same pain that 
she previously experienced on her right medial aspect of her 
foot, described as sharp and radiating up to medial calves, 
with no relief with inserts.  There was no pain in the 
plantar area.  The veteran stated that the episodes of pain 
happen about twice a week, lasting three to four hours, at an 
8 out 10 and that she takes Motrin with moderate relief.  She 
also noted that she works as a corrections officer walking 
all day and that her foot pain, which increased that week, 
interferes with her exercise program.  She stated that ice 
helps her foot swelling.  The examiner noted that the scar on 
the right first metatarsal area had no focal areas of 
weakness and that there was tenderness to deep palpation on 
the superior aspect of metatarsals, and normal motor 
strength.

A May 2001 VA x-ray examination report shows fixation screws 
in the distal first metatarsal with no obvious fractures, 
dislocation, or evidence of destructive osseous pathology.

On a July 2004 primary care clinical note, the veteran 
reported that she was wearing sandals when she bent her big 
toe running up the stairs and felt pain.  She stated that she 
took Motrin and Tylenol to relieve the pain and used a cold 
compress for two days and that the pain is better but still 
there.  She noted that she has to wear boots at work and 
stand and has trouble walking in the boots.  She also 
indicated that her right foot has minimal tenderness, even 
with no acute injury, when she stands for long periods of 
time.  Physical examination revealed a normal gait.  The 
right foot had a scar along the medial border of the great 
toe; and the screw was palpable.  There was minimal 
tenderness to palpation and strength was 5/5 of the lower 
extremity.  The neurological examination was grossly intact.  

A July 2004 VA x-ray examination report shows complaints of 
increased pain after a slip and fall on foot.  Examination 
revealed an old healed osteotomy of the medial aspect of the 
head and neck of the first metatarsal, for surgical treatment 
of a hallux valgus deformity.  There was no fracture, 
dislocation, or destructive or bony lesions.  Joint space was 
well preserved and soft tissue structures were unremarkable.  
The impression was old healed surgical reduction of hallux 
valgus deformity.

A September 2004 VA podiatry clinical note shows complaints 
of shooting and throbbing pain in right forefoot plantar 
aspect of the 1st metatarsal.  The veteran stated that the 
pain is getting worse with the years.  Objective examination 
revealed no open lesions or macerations, and palpable pedal 
pulses.  There was pain on palpation on the right 1st and 2nd 
metatarsal head area; and neurovascular status was intact.  
There was a healed dorsal scar noted on the right 1st 
metatarsophalangeal joint and questionable Tinel's sign on 
the right plantar foot.  X-ray examination revealed that the 
right foot screws were in place and intact and that there was 
no fracture noted, normal joint alignment, and normal bone 
density radiographically.  The assessment was status post 
bunionectomy times 12 years, right foot sesamoiditis, and 2nd 
metatarsal overload.

A November 2004 VA podiatry clinical note shows complaints of 
continued right foot pain.  Objective findings revealed 
vascular status intact.  There was slight decreased sensation 
to right hallux medially and tenderness to right lateral 
foot.  There also was a prominent screw head in the dorsal 
right first metatarsal that was tender to palpation.  A 
triphasic bone scan of the feet showed increased tracer 
uptake in both 1st metatarsophalangeal joints and arthritis.  
The assessment was right foot sesamoiditis; 2nd metatarsal 
overload; osteoarthritis of the multiple pedal joints, 
including first metatarsophalangeal joint per bone scan; 
prominent screw head in right first metatarsal that is 
tender; and altered pedal biomechanics secondary to right 
first metatarsophalangeal pain, causing change in veteran's 
gait, which subsequently seemed to cause generalized foot 
pain.

In March 2005, a VA examination report shows complaints of 
increased discomfort and pain in the right foot, which the 
veteran stated was a sequela to history of fracture and 
bunion correction surgery in 1992.  The veteran stated that 
the pain has been getting worse over the past three to four 
years, and in the last year has become extremely aggravating.  
She described the pain as a throb, aching, and sharpness in 
her right first metatarsophalangeal joint area, as well as 
the lateral foot.  She also stated that she has stiffness and 
global forefoot swelling.  She specifically denied heat, 
redness, or any color changes and stated that the pain in the 
normal course of the day is at 6-7 and at the end of the day 
can be at 8-9.  She experiences pain on weight-bearing and 
has tried Tylenol and inserts, which she wears in her work 
boots.  She ices in the evenings and has modified her shoes.  
The flare-ups are related to work, as well as exercise, which 
she states has become extremely unbearable.  Precipitating 
factors include prolonged standing and exercise, as well as 
stair climbing.  Alleviating factors include Tylenol, ice, 
and elevation with nonweightbearing.  There was subjectively 
additional limitation of motion and functional impairment 
during the flare up and this appeared to be significant.  She 
basically stated that she has to stop working and take 
frequent breaks and that her job has accommodated her by 
giving her more sedentary activity, but she does not want to 
be sedentary.  She denied use of crutches, braces, canes, or 
corrective shoes.  She stated that this all is related to an 
injury, which she sustained while playing basketball when she 
fell, sliding into the score table.  She stated that she 
suspected a fracture, but this went untreated.  Subsequently, 
because of persistent pain she did seek medical attention and 
was told that there was a fracture that went untreated and 
that she would have corrective surgery, which she did in 
1992.  She also was told at that time that there would most 
likely be sequela to the untreated injury, which she believes 
she is experiencing now.  She wears custom-inserts in her 
boots and states that there is not significant limitation in 
the mornings with her activities of daily living.  She stated 
that in the evenings she is very incapacitated and in fact 
stated that she has to have assistance for icing her foot and 
even for eating.  She indicated that she is very 
uncomfortable.  She also stated that she is unable to 
exercise and that though her job accommodates her, she would 
like to be more active at her place of employment.

On physical examination, the vascular system of the lower 
extremity was found with palpable pedal pulses times four 
with immediate capillary refilling, and positive pedal 
digital hair.  Neurologic was intact.  Protective threshold 
per Semmes-Weinstein included sharp, dull, light touch 
vibratory and proprioception.  Dermatologic was within normal 
limits.  There were no corns, calluses, or lesions noted.  
Examination of the musculoskeletal system showed subjective 
pain with dorsiflexion, plantar flexion, and inversion and 
eversion of the right foot and ankle.  There appeared to be 
mild limitation in plantar flexion at the first 
metatarsophalangeal joint to 0 degrees of plantar flexion, 
and excellent dorsiflexion available to 80 degrees.  There 
was a well-healed cicatrix over the first metatarsophalangeal 
joint area, and a contracture of the fourth and fifth toes on 
the right, with an adductovarus deformity of the fourth and 
fifth toes.  There was no decrease in joint space in the 
first metatarsophalangeal joint area.  The impression was 
status post hallux valgus correction surgery in 1992, with 
possible early arthritis to the first metatarsophalangeal 
joint area.  The examiner stated that there were no objective 
findings of this and that although the veteran indicated that 
she had subjective worsening and pain, the range of motion 
was excellent, there was no edema appreciated, and it 
appeared to be a good functional outcome from surgery.

On an April 2005 VA addendum to the previous report, the 
examiner stated that the only other disability in the right 
foot involved subjective findings of early arthritis in the 
right first metatarsophalangeal joint, which the examiner 
found to be a likely complication from bunion surgery.  He 
noted that it should be clarified that there were no 
objective findings consistent with osteoarthritis, only 
subjective findings.  The examiner also found that his 
examination showed no subjective, objective, or diagnostic 
impression consistent with digital neuritis.  Thus, the 
examiner opined that the veteran did not have a separate 
neurologic condition secondary to her status post 
bunionectomy and osteotomy hallux valgus of the right great 
toe.

As noted, the RO rated the status post bunionectomy and 
osteotomy, hallux valgus, right great toe as 10 percent 
disabling under DC 5280.  This is the highest schedular 
rating permitted under this Diagnostic Code.  

However, DC 5003 permits a 20 percent evaluation when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, and 
there is x-ray evidence of degenerative arthritis in two or 
more major joints or two or more minor joint groups, and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
DC 5003.  

The evidence shows limitation of motion of the 1st 
metatarsophalangeal joint in March 1993, April 2000, and 
March 2005; however, the VA Schedule of Ratings does not 
provide disability ratings for limitation of motion of the 
great toe.  A November 2004 VA podiatry clinical note shows 
osteoarthritis of the multiple pedal joints, including the 
first metatarsophalangeal joint per bone scan and 2nd 
metatarsal overload.  Although x-ray examination reports in 
December 1998 and July 2004 indicate that joint space was 
well-preserved, and the April 2005 VA examiner found no 
objective evidence of arthritis, the Board resolves all doubt 
in the veteran's favor and finds that the November 2004 bone 
scan is sufficient evidence of degenerative arthritis in two 
or more minor joint groups in the big toe on the right foot.  
Additionally, the April 2005 examiner stated that even though 
they were subjective, findings of early arthritis in the 
right first metatarsophalangeal joint were likely a 
complication from bunion surgery.  Moreover, the veteran 
complained on the March 2005 VA examination report of 
additional limitation of motion and significant functional 
impairment during flare-ups.  Specifically, she stated that 
she has to stop working and take frequent breaks and that in 
the evenings she is very incapacitated, and has to have 
assistance for icing her foot and even for eating.  The 
veteran had similar complaints on November 1998 and March 
2000 statements.  The November 2004 VA podiatry note also 
confirms that the veteran has altered pedal biomechanics 
secondary to right first metatarsophalangeal pain, causing a 
change in her gait, which subsequently seems to cause 
generalized foot pain.  

As such, the Board finds that objective evidence of 
osteoarthritis of the multiple pedal joints, including the 
first metatarsophalangeal joint and 2nd metatarsal overload, 
and findings of functional impairment, as well as subjective 
complaints of incapacitating exacerbations warrants a 20 
percent rating under 38 C.F.R. § 4.71a, DC 5003.

The veteran, however, is not entitled to a disability rating 
higher than 20 percent for status post bunionectomy and 
osteotomy, hallux valgus, right great toe.  Twenty percent is 
the highest schedular rating permitted under DC 5003.  
Similarly, even though an April 2000 medical report shows 
possible Morton's toe in the 2-3 interspace, 10 percent is 
the highest schedular rating permitted for Morton's disease 
under 38 C.F.R. § 4.71a, DC 5279.

Under 38 C.F.R. § 4.71a, DC 5284, a 20 percent rating is 
warranted for moderately severe residuals of foot injury.  
The Board notes that the veteran's status post bunionectomy 
and osteotomy, hallux valgus, right great toe is currently 
evaluated as 20 percent disabling under DC 5003.  The Board 
finds that DC 5003 is more applicable to the veteran's 
current findings than DC 5284, which applies to the entire 
foot.  Under 38 C.F.R. § 4.71a, DC 5284, a 30 percent rating 
is warranted for severe foot injuries.  A September 1997 
report shows tendonitis of the right extensor hallucis 
longus, secondary to spur on the 1st metatarsal; and November 
1999 findings show dorsal migration of the screw, which the 
veteran was advised to have removed.  Additionally, September 
2004 and November 2004 examination reports show right foot 
sesamoiditis.  However, the right great toe was negative for 
tumor or infection in November 1999, and December 1998 and 
July 2004 x-ray examination reports show soft tissue 
structures were unremarkable.  As a whole, these findings do 
not amount to a severe foot injury under DC 5284.

A 30 percent rating also is not warranted under 38 C.F.R. 
§ 4.71a, DC 5283, as the evidence does not show severe 
malunion or nonunion of tarsal or metatarsal bones.  An 
October 1992 examination report shows subluxation of the 
right metatarsophalangeal joint; and in August 1997, mild 
hypermobility was found in the 1st metatarsophalangeal joint.  
However, in September 1997, the great toe was found to be 
well-aligned.  Additionally, medical findings dated from June 
1998 to September 2004 consistently show that there was no 
evidence of fracture or dislocation.

Under DC 5278, a 30 percent rating is warranted for claw foot 
(pes cavus), acquired with unilateral marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, and marked varus deformity.  While 
a July 2000 medical report shows atrophy along the right 
abductor hallucis contributing to slight pes cavus of the 
right foot, none of the remaining criteria for a 30 percent 
rating under DC 5278 are met.

Additionally, a rating under DC 5276 for flatfoot does not 
apply.  A June 1998 medical report shows findings of 
bilateral pes planus; however, the examiner does not relate 
this to the right great toe disability.  Similarly, November 
1999 findings of a mild hammertoe deformity in the right 5th 
digit were not related to the right great toe disability.  
Thus, a rating under DC 5282 is inapplicable.

The Board observes that a June 2000 neurology note shows 
complaints of pain when the surgery scar is touched and a 
November 1999 report also shows the pain on palpation of 
surgical scar was over the probable internal fixation screws.  
The August 1997, September 1997, September 2004, and March 
2005 reports show a well-healed surgical scar.  Furthermore, 
July 2000 and September 2000 reports also show no focal areas 
of weakness involving the scar.  As such, the Board finds 
that with application of reasonable doubt, a separate 10 
percent evaluation is warranted for the veteran's scar of the 
dorsum of the right great toe under DC 7804 (both old and 
revised), for a tender and painful scar.  

Although the evidence reflects that a 10 percent evaluation 
is warranted, the evidence does not support a rating in 
excess of 10 percent, either under the old or new criteria.  
The scar is not shown to be deep, or causing limiting motion, 
and in excess of 12 square inches, as required for a 20 
percent rating under the new DC 7801.  Nor is it shown to be 
causing a limitation of function right great toe to the 
extent that greater than 10 percent evaluation would be 
otherwise warranted.  Moreover, limitation of motion is 
address under the 20 percent evaluation granted above, and 
would not permitted in this case.  Evaluations for distinct 
disabilities resulting from the same injury may be separately 
evaluated as long as the symptomatology for one condition is 
not "duplicative of or overlapping with the symptomatology" 
of the other condition. Esteban v. Brown, 6 Vet. App. 259, 
261- 62 (1994).  

Furthermore, the Board finds that the preponderance of the 
evidence does not support a separate neurological rating 
under 38 C.F.R. § 4.124a.  An October 1999 medical report 
shows findings of digital neuritis, right great toe, with 
residual paresthesia and numbness and complaints of numbness 
and paresthesias of the foot and surface of great toe.  A 
July 2000 medical report also shows decrease in sensory in 
the right distal medial plantar area.  In September 2004, the 
veteran had a questionable Tinel's sign on the right plantar 
foot, and in November 2004, a slight decrease in sensation to 
the right hallux medially.  However, from July 2004 to March 
2005, the veteran was found neurologically intact; and the 
April 2005 examiner found no subjective, objective, or 
diagnostic evidence of digital neuritis and no separate 
neurological condition secondary to status post bunionectomy 
and osteotomy, hallux valgus, right great toe.  Evaluations 
for distinct disabilities resulting from the same injury may 
be separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition. Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).  However, any neurological 
impairment has been considered and compensated under the 20 
percent evaluation already assigned under DC 5003.  

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion of the foot 
and great toe, which is an important factor in assessing the 
level of disability involving any form of arthritis.  See 
38 C.F.R. § 4.59.  The medical evidence also shows pain on 
palpation and functional impairment in activities such as 
climbing stairs and prolonged walking, as well as any other 
stressful physical activity.  However, any functional loss 
resulting from her service-connected right toe disability is 
already contemplated by the 20 percent rating under DC 5003 
for degenerative arthritis.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
evidence shows no distinct periods of time, since the rating 
became effective on September 11, 1992, during which the 
status post bunionectomy and osteotomy, hallux valgus, right 
great toe warranted a rating higher than 20 percent.  Thus, 
an additional higher staged rating is not in order.

In sum, resolving all doubt in the veteran's favor, the Board 
finds that the veteran's level of disability related to her 
status post bunionectomy and osteotomy, hallux valgus, right 
great toe more closely resembles the criteria for a 20 
percent rating under DC 5003, and she is entitled to a 
separate 10 percent evaluation for tender and painful scar of 
the right great toe under DC 7804.  

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial evaluation of 20 percent, but no 
higher, for status post bunionectomy and osteotomy, hallux 
valgus, right great toe is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to a separate 10 percent evaluation for scar of 
the dorsum of the right great toe is granted, subject to the 
rules and payment of monetary benefits.



	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


